Citation Nr: 0105932	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-03 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a sleeping 
disorder.

2.  Entitlement to service connection for blurred vision.

3.  Entitlement to service connection for disability of the 
knees.

4.  Entitlement to service connection for plantar fasciitis 
(foot problems).

5.  Entitlement to service connection for residuals of 
pregnancy problems, including miscarriage.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for an acquired 
psychiatric disorder.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows verified active military 
service from December 1990 to April 1991 with over five 
months prior active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 1997, a statement of the case was issued in August 
1997, and the veteran's substantive appeal was received in 
February 1998.

In her February 1998 substantive appeal the veteran requested 
a hearing before a Member of the Board; in a statement 
received in July 1998, the veteran indicated that she wanted 
a hearing before a hearing officer at the RO instead of a 
hearing before a Member of the Board.  A note in the file 
indicates that the veteran did not appear for her scheduled 
hearing.


REMAND

Preliminary review of the claims file reveals the need to 
obtain official verification of the veteran's military 
service.  A DD Form 214 of record reflects active duty 
service from December 1990 to April 1991 with 4 months 22 
days of prior active service and 2 years 7 months 10 days of 
prior inactive service.  The veteran's contentions regarding 
the various disabilities at issue are often set forth in 
terms of particular periods of service, and it is therefore 
necessary to ascertain the nature of the type of duty during 
each claimed period of service. 

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000.  This newly 
enacted legislation deleted the well-grounded claim 
requirement and also sets forth provisions for VA assistance 
to claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board views the newly enacted legislation to be 
clearly more beneficial to the veteran.  Therefore, review of 
the veteran's claims under the new legislation is required 
before the Board may proceed with appellate review.

The Board also believes that the medical evidence of record 
does not allow for informed appellate review and that 
additional development, to include appropriate VA medical 
examinations, is necessary. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the appropriate 
service department and obtain official 
verification of all of the veteran's 
military service, including a breakdown 
of the dates of active duty, active duty 
for training and inactive duty training.   

2.  Any pertinent VA and private 
treatment records (not already in the 
claims file) should be obtained and made 
of record.  The RO should also review the 
claims file and undertake any additional 
assistance/notice to the veteran required 
by the Veterans Claims Assistance Act of 
2000.  

3.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of the claimed 
disabilities.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations.  Any medically 
indicated special tests and studies 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner(s) should clearly 
list any diagnoses which can be made in 
connection with the claimed disabilities.  
As for any such diagnosed disorder(s), 
the appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not that the current 
disorder(s) is/are related to the 
veteran's active duty service.  If any of 
the claimed disabilities are found to 
have preexisted the veteran's service, 
the examiner should indicate whether such 
disability was chronically worsened as a 
result of the veteran's active service.  
A detailed rationale for all opinions 
expressed should be furnished.  

4.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether the 
benefits sought can be granted.  If any 
of the issues remain denied, the veteran 
and her representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to verify the veteran's 
service, to comply with the Veterans Claims Assistance Act of 
2000 and to clarify matters of medical complexity.  The 
veteran and her representative have the right to submit 
additional evidence and argument in connection with the 
matters remanded by the Board.  



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

